Van Brunt, P. J.
Although I am of the opinion that a transferee of a. warehouse receipt gets no greater or other rights thereunder than the person to whom it was originally issued, which seems to be clearly intimated in the case of Whitlock v. Hay, 58 N. Y. 487, yet, in view of the decision upon the previous appeal in this case, the judgment and order appealed from must be affirmed, with costs. I fail to find anything in the act1 relating to ware-housemen, wharfingers, and others, which make a warehouse receipt negotiabie in any sense of the term. The language of the statute is that such receipts may be transferred by indorsement thereof, and any person to whom the same may be transferred shall be deemed and taken to be the owner of the goods, wares, and merchandise therein specified, so far as to give validity to any pledge, lien, or transfer made or created by such person or persons. In other words, the statute simply provides that the title to the property therein mentioned may be transferred by the indorsement and delivery of the warehouse receipt, which is far from making such a receipt negotiable in the sense in which the word is used when applied to commercial paper. Therefore it would seem, as intimated in the case of Whitlock v. Hay, supra, that all that the transferee of the warehouse receipt gets are the rights conferred upon the original holder of such receipt; and if such original holder, by reason of his own fraud, has no cause of action, it seems to follow that his transferee cannot maintain such action. The judgment should be affirmed, with costs.
O’Brien, J., concurs in the result.

 The act referred to is Laws 1858, c. 326, as amended by Laws 1866, c. 440, the material portions of which are as follows:
“§ 1. No warehouseman * * * shall issue any receipt * * * for merchandise * * * to any person * * * unless such * * * merchandise * * * shall have been actually received into * * * the store * * * of such warehouseman, * * * and shall beinthe store * * * at the time of issuing such receipt. * * *”
“§ 6. Warehouse receipts * * * may be transferred by indorsement thereof, and any person to whom the same maybe so transferred shall be deemed and taken to be the owner of the * * * merchandise therein specified, so far as to give validity to any pledge, lien, or transfer made or created by such person or persons.
“ § 7. Every person * * * aggrieved by the violation of any of the provisions of said act * * * may have * * • an action at law against the person violating any of the foregoing provisions * * * to recover all damages * * * sustained, by reason of any such violation. * * *”